                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Louis Martin Mondry,                                 Case No. 10-55238-TJT
                                                     Chapter 7
               Debtor.                               Hon. Thomas J. Tucker
____________________________/

              SUPPLEMENT TO TRUSTEE’S MOTION FOR ORDER
                AUTHORIZING THIRD INTERIM DISTRIBUTION

         On July 10, 2020, Chapter 7 Trustee Homer W. McClarty filed a motion

seeking authority to use $24,000 of the $44,000 in estate funds to pay unsecured

claims on a pro rata basis (Doc 249). The Trustee supplements his motion to

include the attached two exhibits:

     Exhibit       Description
       A           Forms 1 & 2 - Estate Property Report and Cash Receipts and
                   Disbursements Record
          B        Proposed Distribution

                                               Steinberg Shapiro & Clark


                                               /s/ Tracy M. Clark (P60262)
                                               Attorney for Trustee
                                               25925 Telegraph Rd., Suite 203
                                               Southfield, MI 48033
                                               (248) 352-4700
                                               clark@steinbergshapiro.com
Date: July 14, 2020




  10-55238-tjt   Doc 253   Filed 07/14/20   Entered 07/14/20 12:02:35   Page 1 of 16
                                                                Form 1
                                            Individual Estate Property Record and Report                                                                    Page: 1

                                                             Asset Cases
Case No.:    10-55238-TJT                                                                          Trustee Name:      (420370) Homer McClarty
Case Name:         Mondry, Louis Martin                                                            Date Filed (f) or Converted (c): 09/24/2014 (c)
                                                                                                   § 341(a) Meeting Date:       10/22/2014
For Period Ending:         07/10/2020                                                              Claims Bar Date:      03/09/2015

                                       1                                   2                      3                      4                   5                   6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       Real Property/Personal Residence (J)                        130,000.00                         0.00                                   0.00                        FA
            Amendment filed 11/26/14 [docket no. 194] reducing
            value from $139,000
            Amendment filed 10/21/17 [docket no. 180] increasing
            value from $130,000
            49390 Bay Lane, Chesterfield, MI; amended to revise
            value, amount owed and exemption; total value of
            property $300,000 with total owing on mortgage
            $190,436.64 less estimated real esate commissions
            and closing costs of $20,000 leaving equity of
            $89,563.36 joint with wife-her interest totaling
            $44,781.68; amended to decrease value; total value of
            property $280,000 with total owing on mortgage
            $190,436.64 less estimated real estate commissions
            and closing costs of $20,000 leaving equity of
            $69,563.36, joint with wife-her interest totaling
            $34,781.68. Debtor's exemptions amount is "unlimited"

    2       Real Property/Hardware Store Business                          5,000.00                109,396.80                             125,996.80                          FA
            Prpty (H)
            5 year land contract; Court Order 12-19-14 Docket 201
            - Sold inventory as part of real estate sale
            6657 Michigan Avenue, Detroit, MI; amended to add
            lien and remove exemption;
            ** Trustee's Report of Sale filed 02/14/20 [doc #248)

    3       Vacant Business Property (H)                                         0.00                      0.00                                   0.00                        FA
            Amendment filed 10/21/14 [docket no. 180] removing
            asset
            6200 Michigan Avenue, Detroit, MI; amended to
            remove asset

    4       Chase Bank (H)                                                     110.00                      0.00                                   0.00                        FA
            Checking & savings accounts; personal account;
            amended to remove exemption

    5       Comerica Bank (H)                                                  200.00                      0.00                                   0.00                        FA
            * Scheduled valued changed per 11/26/14 amendment
            [doc 190]; Original value was $1,000.00


    6       Extra Credit Union (H)                                               5.00                      0.00                                   0.00                        FA
            Checking & savings accounts; personal; amended to
            remove exemption

    7       Household Goods & Furnishings (J)                              1,900.00                        0.00                                   0.00                        FA
            Joint with wife; total value $3,800; 49390 Bay Lane,
            New Baltimore, MI

    8       Wall Pictures (J)                                                  100.00                      0.00                                   0.00                        FA
            Joint with wife; total value $200; 49390 Bay Lane, New
            Baltimore, MI

    9       Wearing Apparel                                                    150.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MIM

   10       Misc Jewelry (H)                                                   500.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MI 48047

   11       Wedding Ring (H)                                                   500.00                      0.00                                   0.00                        FA

   12       Fishing Equipment                                                  100.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MI 48047

                    10-55238-tjt                 Doc 253             Filed 07/14/20           Entered 07/14/20 12:02:35                      Page 2 of 16
                                                               Form 1
                                           Individual Estate Property Record and Report                                                                       Page: 2

                                                            Asset Cases
Case No.:    10-55238-TJT                                                                         Trustee Name:      (420370) Homer McClarty
Case Name:         Mondry, Louis Martin                                                           Date Filed (f) or Converted (c): 09/24/2014 (c)
                                                                                                  § 341(a) Meeting Date:       10/22/2014
For Period Ending:         07/10/2020                                                             Claims Bar Date:      03/09/2015

                                      1                                   2                      3                      4                    5                    6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                  and Other Costs)

   13       "B" Stock in True Value Corporation (H)                     16,584.49                    18,073.34                              15,953.67                  3,557.58
            Mondry Hardware; 6659 Michigan Avenue, Detroit, MI
            48210; payable 6 months after discontinue business
            minus amounts owed to Corporation for current orders;
            amended to increase value and remove exemption;
            Member # 2509; full payment

   14       Hardware Accounts                                             1,000.00                    1,000.00                                    0.00                         FA
            Included in land contract agreement # 2; Court Order
            12-19-14 Docket 201
            Amended to remove exemption;

   15       2005 Dodge Van (H)                                            2,000.00                        0.00                                    0.00                         FA
            49390 Bay Lane, New Baltimore, MI; amended to
            decrease value, remove lien and add exemption

   16       24 ft Pontoon Boat & Trailer (J)                                    0.00                      0.00                                    0.00                         FA
            Amendment filed 11/26/14 [docket no. 194] removing
            asset
            Amendment filed 10/21/14 [docket no. 180] increasing
            value from $0
            49390 Bay Lane, New Baltimore, MI; joint with wife
            $2,000 value; amended to remove asset

   17       Computer (H)                                                      200.00                      0.00                                    0.00                         FA

   18       Pipe Machine/Key Machine                                          300.00                      0.00                                    0.00                         FA

   19       Hardware Store Inventory                                    20,000.00                     9,000.00                                    0.00                         FA
            Included in land contract agreement # 2; Court Order
            12-19-14 Docket 201
            Amended to increase value and remove exemption;

   20       Real Property/8620 SW 146th Place (J)                       34,000.00                         0.00                                    0.00                         FA
            (u)
            Amendment filed 11/26/14 [docket no. 194] adding
            asset
            Dunnellon, FL 34432

   21       VOID                                                                0.00                      0.00                                    0.00                         FA
            Entered in error


  21        Assets Totals (Excluding unknown values)                  $212,649.49                $137,470.14                           $141,950.47                    $3,557.58



Major Activities Affecting Case Closing:

                                  4/20/20 received interest check from True Value next activity pay out from True Value
                                  8/12/19 Review accounts receivable monthly current on payments drive by the store quarterly
                                  9/30/17 Payments continue on land contract
                                  9/30/17 Payments continue on land contract
                                  9/16/16 Payments continue on land contract

Initial Projected Date Of Final Report (TFR): 06/30/2020                               Current Projected Date Of Final Report (TFR):             06/30/2020


                        07/10/2020                                                                     /s/Homer McClarty
                               Date                                                                    Homer McClarty
                    10-55238-tjt                Doc 253             Filed 07/14/20           Entered 07/14/20 12:02:35                       Page 3 of 16
                                                             Form 2
                                                                                                                                                    Page: 1
                                             Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                   Trustee Name:                     Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                           Bank Name:                        Mechanics Bank
Taxpayer ID #:         **-***2627                                     Account #:                        ******9266 Checking Account
For Period Ending: 07/10/2020                                         Blanket Bond (per case limit): $2,000,000.00
                                                                      Separate Bond (if applicable): N/A

    1          2                        3                                     4                              5                       6                        7

  Trans.    Check or       Paid To / Received From       Description of Transaction        Uniform        Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                       Tran. Code        $                        $

 12/09/14     {2}      Charter One                    Deposit/Purchase of real property    1110-000          10,000.00                                            10,000.00
                                                      and assets/Court Order 12-19-14
                                                      Docket 201
 12/29/14     101      Chirco Title Agency, Inc.      Commercial property closing          2500-000                                      7,489.64                  2,510.36
                                                      costs/Court Order 12-19-14
 12/31/14              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.00                   2,500.36
                                                      Fee
 01/05/15     102      Chirco Title Agency, Inc       Commercial property closing          2500-000                                       263.01                   2,237.35
                                                      costs/Court Order 12-19-14
 01/30/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.00                   2,227.35
                                                      Fee
 02/27/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.00                   2,217.35
                                                      Fee
 03/09/15              Mondry Hardware Store          Acct #2; Payment #1; Court Order                           1,933.28                                          4,150.63
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #1; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 03/23/15              Chirco Title Agency Inc        Refund of Recording overage          2500-000                                        -27.00                  4,177.63
 03/31/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.00                   4,167.63
                                                      Fee
 04/06/15              Mondry Hardware Store          Acct #2; Payment #2; Court Order                           1,933.28                                          6,100.91
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #2; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 04/30/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.00                   6,090.91
                                                      Fee
 05/05/15              Mondry Hardware Store          Acct #2; Payment #3; Court Order                           1,933.28                                          8,024.19
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #3; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 05/29/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        10.60                   8,013.59
                                                      Fee
 06/05/15              Mondry Hardware Store          Acct #2; Payment #4; Court Order                           1,933.28                                          9,946.87
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #4; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 06/30/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        14.33                   9,932.54
                                                      Fee
 07/07/15              Mondry Hardware Store          Acct #2; Payment #5; Court Order                           1,933.28                                         11,865.82
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #5; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 07/31/15              Rabobank, N.A.                 Bank and Technology Services         2600-000                                        16.89                  11,848.93
                                                      Fee
 08/05/15              Mondry Hardware Store          Acct #2; Payment #6; Court Order                           1,933.28                                         13,782.21
                                                      12-19-14 Docket 201

                                                                                      Page Subtotals:      $21,599.68              $7,817.47


                    10-55238-tjt            Doc 253     Filed 07/14/20               Entered 07/14/20 12:02:35                      Page 4 of 16
{ } Asset Reference(s)                                                                                                      ! - transaction has not been cleared
                                                            Form 2
                                                                                                                                                       Page: 2
                                            Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                     Trustee Name:                      Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                             Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***2627                                       Account #:                         ******9266 Checking Account
For Period Ending: 07/10/2020                                           Blanket Bond (per case limit): $2,000,000.00
                                                                        Separate Bond (if applicable): N/A

    1          2                        3                                      4                                5                       6                        7

  Trans.    Check or       Paid To / Received From         Description of Transaction         Uniform        Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                          Tran. Code        $                        $

              {2}                                       Acct #2; Payment #6; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 08/31/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        18.60                  13,763.61
                                                        Fee
 09/08/15              Mondry Hardware Store            Acct #2; Payment #7; Court Order                            1,933.28                                         15,696.89
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #7; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 09/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        22.96                  15,673.93
                                                        Fee
 10/06/15              Mondry Hardware Store            Acct #2; Payment #8; Court Order                            1,933.28                                         17,607.21
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #8; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 10/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        24.58                  17,582.63
                                                        Fee
 11/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        24.44                  17,558.19
                                                        Fee
 12/07/15              Mondry Hardware Store            Acct #2; Payment #9; Court Order                            1,933.28                                         19,491.47
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #9; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 12/07/15              Mondry Hardware Store            Acct #2; Payment #10; Court                                 1,933.28                                         21,424.75
                                                        Order 12-19-14 Docket 201
              {2}                                       Acct #2; Payment #10; Court           1110-000
                                                        Order 12-19-14 Docket 201
                                                                                $1,933.28
 12/08/15     103      Steinberg Shapiro & Clark        1st Atty Fee/10-23-14 to 11-9-        3210-000                                      5,000.00                 16,424.75
                                                        15/Court Order 12-8-15 Docket
                                                        215
 12/08/15     104      Steinberg Shapiro & Clark        1st Atty Exp/10-23-14 to 11-9-        3220-000                                       303.84                  16,120.91
                                                        15/Court Order 12-8-15 Docket
                                                        215
 12/18/15     105      Insurance Partners Agency Inc.   Trustee Blanket Bond/Inv #222016      2300-000                                        14.45                  16,106.46
                                                        Policy #82153882
 12/31/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        26.69                  16,079.77
                                                        Fee
 01/12/16              Mondry Hardware Store            Acct #2; Payment #11; Court                                 1,933.28                                         18,013.05
                                                        Order 12-19-14 Docket 201
              {2}                                       Acct #2; Payment #11; Court           1110-000
                                                        Order 12-19-14 Docket 201
                                                                                $1,933.28
 01/29/16     106      State of Michigan                XX-XXXXXXX 2015 Form MI-1041          2820-000                                       591.00                  17,422.05
 01/29/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                        23.77                  17,398.28
                                                        Fee
 02/09/16              Mondry Hardware Store            Acct #2; Payment #12; Court                                 1,933.28                                         19,331.56
                                                        Order 12-19-14 Docket 201

                                                                                         Page Subtotals:      $11,599.68              $6,050.33


                    10-55238-tjt            Doc 253       Filed 07/14/20                 Entered 07/14/20 12:02:35                     Page 5 of 16
{ } Asset Reference(s)                                                                                                         ! - transaction has not been cleared
                                                            Form 2
                                                                                                                                                  Page: 3
                                            Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                  Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                          Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                    Account #:                          ******9266 Checking Account
For Period Ending: 07/10/2020                                        Blanket Bond (per case limit): $2,000,000.00
                                                                     Separate Bond (if applicable): N/A

    1          2                        3                                    4                                5                       6                     7

  Trans.    Check or      Paid To / Received From        Description of Transaction         Uniform        Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code        $                        $

              {2}                                     Acct #2; Payment #12; Court           1110-000
                                                      Order 12-19-14 Docket 201
                                                                             $1,933.28
 03/01/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      25.83                 19,305.73
                                                      Fee
 03/07/16     {13}     True Value Company             Payment/Customer 1289483 Store        1129-000              3,937.75                                      23,243.48
                                                      2509 12-31-2015 Note installment
                                                      with interest
 03/09/16              Mondry Hardware Store          Acct #2; Payment #13; Court                                 1,933.28                                      25,176.76
                                                      Order 12-19-14 Docket 201
              {2}                                     Acct #2; Payment #13; Court           1110-000
                                                      Order 12-19-14 Docket 201
                                                                             $1,933.28
 03/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      36.54                 25,140.22
                                                      Fee
 04/08/16              Mondry Hardware Store          Acct #2; Payment #14; Court                                 1,933.28                                      27,073.50
                                                      Order 12-19-14 Docket 201
              {2}                                     Acct #2; Payment #14; Court           1110-000
                                                      Order 12-19-14 Docket 201
                                                                             $1,933.28
 04/29/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      36.42                 27,037.08
                                                      Fee
 05/10/16              Mondry Hardware Store          Acct #2; Payment #15; Court                                 1,933.28                                      28,970.36
                                                      Order 12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #15; Court           1110-000
                                                      Order 12/19/14 Docket # 201
                                                                             $1,933.28
 05/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      38.96                 28,931.40
                                                      Fee
 06/13/16              Land Contract                  Acct #2; Payment #16; Payment                               1,933.28                                      30,864.68
                                                      #17 Court Oder 12/19/14 Docket #
                                                      201
              {2}                                     Acct #2; Payment #16; Payment         1110-000
                                                      #17 Court Oder 12/19/14 Docket #
                                                      201
                                                                             $1,933.28
 06/30/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      47.13                 30,817.55
                                                      Fee
 07/12/16              Mondry Hardware Store          Acct #2; Payment #17; Acct # 2                              1,933.28                                      32,750.83
                                                      Order 12/19/14 Docket #201
              {2}                                     Acct #2; Payment #17; Acct # 2        1110-000
                                                      Order 12/19/14 Docket #201
                                                                             $1,933.28
 07/29/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      44.11                 32,706.72
                                                      Fee
 08/15/16              Mondry Hardware Store          Acct #2; Payment #18; Court                                 1,933.28                                      34,640.00
                                                      Order 12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #18; Court           1110-000
                                                      Order 12/19/14 Docket # 201
                                                                             $1,933.28
 08/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      52.89                 34,587.11
                                                      Fee

                                                                                       Page Subtotals:      $15,537.43                $281.88

                     10-55238-tjt           Doc 253     Filed 07/14/20               Entered 07/14/20 12:02:35                       Page 6 of 16
{ } Asset Reference(s)                                                                                                       ! - transaction has not been cleared
                                                            Form 2
                                                                                                                                                    Page: 4
                                            Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                    Trustee Name:                      Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                            Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***2627                                      Account #:                         ******9266 Checking Account
For Period Ending: 07/10/2020                                          Blanket Bond (per case limit): $2,000,000.00
                                                                       Separate Bond (if applicable): N/A

    1          2                        3                                      4                               5                       6                      7

  Trans.    Check or       Paid To / Received From         Description of Transaction        Uniform        Deposit              Disbursement        Account Balance
   Date      Ref. #                                                                         Tran. Code        $                        $

 09/13/16              Mondry Hardware Store            Acct #2; Payment #19; Court                                1,933.28                                       36,520.39
                                                        Order 12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #19; Court          1110-000
                                                        Order 12/19/14 Docket # 201
                                                                               $1,933.28
 09/30/16              Rabobank, N.A.                   Bank and Technology Services         2600-000                                       50.99                 36,469.40
                                                        Fee
 10/10/16              Mondry Hardware Store            Acct #2; Payment #20; Court Oder                           1,933.28                                       38,402.68
                                                        12/19/14 Docket #201
              {2}                                       Acct #2; Payment #20; Court Oder     1110-000
                                                        12/19/14 Docket #201
                                                                               $1,933.28
 10/31/16              Rabobank, N.A.                   Bank and Technology Services         2600-000                                       52.23                 38,350.45
                                                        Fee
 11/09/16              Mondry Hardware Store            Acct #2; Payment #21; Land                                 1,933.28                                       40,283.73
                                                        Contract Payment Court Order
                                                        12/19/14 Docket #201
              {2}                                       Acct #2; Payment #21; Land           1110-000
                                                        Contract Payment Court Order
                                                        12/19/14 Docket #201
                                                                               $1,933.28
 11/30/16              Rabobank, N.A.                   Bank and Technology Services         2600-000                                       60.53                 40,223.20
                                                        Fee
 12/04/16     107      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON              2300-004                                       23.48                 40,199.72
                                                        LEDGER BALANCE AS OF
                                                        12/04/2016 FOR CASE #10-
                                                        55238, 2016/201/ Blanket Bond
                                                        Renewal
                                                        Voided on 12/07/2016
 12/07/16     107      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON              2300-004                                      -23.48                 40,223.20
                                                        LEDGER BALANCE AS OF
                                                        12/04/2016 FOR CASE #10-
                                                        55238, 2016/201/ Blanket Bond
                                                        Renewal
                                                        Voided: check issued on
                                                        12/04/2016
 12/07/16     108      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON              2300-000                                       17.64                 40,205.56
                                                        LEDGER BALANCE AS OF
                                                        09/30/2016 FOR CASE #10-
                                                        55238, 2016/2016 Bond Renewal
 12/12/16              Mondry Hardware Store            Acct #2; Payment #22; Court                                1,933.28                                       42,138.84
                                                        Order 12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #22; Court          1110-000
                                                        Order 12/19/14 Docket # 201
                                                                               $1,933.28
 12/30/16              Rabobank, N.A.                   Bank and Technology Services         2600-000                                       59.25                 42,079.59
                                                        Fee
 01/06/17              Mondry Hardware Store            Acct #2; Payment #23; Court                                1,933.28                                       44,012.87
                                                        Order 4/18/16 Docket # 32
              {2}                                       Acct #2; Payment #23; Court          1110-000
                                                        Order 4/18/16 Docket # 32
                                                                               $1,933.28
 01/06/17     {13}     True Value Company               Payment Customer 1289483 Store       1129-000              4,061.34                                       48,074.21
                                                        2509 12/31/16 Note Installment
                                                        with interest
 01/24/17     109      State of Michigan                XX-XXXXXXX 2016 Form MI-1041         2820-000                                      739.00                 47,335.21

                                                                                        Page Subtotals:      $13,727.74                $979.64
                     10-55238-tjt           Doc 253       Filed 07/14/20               Entered 07/14/20 12:02:35                      Page 7 of 16
{ } Asset Reference(s)                                                                                                        ! - transaction has not been cleared
                                                            Form 2
                                                                                                                                                    Page: 5
                                            Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                   Trustee Name:                      Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                           Bank Name:                         Mechanics Bank
Taxpayer ID #:         **-***2627                                     Account #:                         ******9266 Checking Account
For Period Ending: 07/10/2020                                         Blanket Bond (per case limit): $2,000,000.00
                                                                      Separate Bond (if applicable): N/A

    1          2                        3                                       4                             5                       6                       7

  Trans.    Check or       Paid To / Received From       Description of Transaction          Uniform       Deposit              Disbursement         Account Balance
   Date      Ref. #                                                                         Tran. Code       $                        $

 01/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       70.87                  47,264.34
                                                      Fee
 02/13/17              Mondry Hardware Store          Acct #2; Payment #24; Court                                 1,933.28                                        49,197.62
                                                      Order 12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #24; Court           1110-000
                                                      Order 12/19/14 Docket # 201
                                                                                $1,933.28
 02/20/17     110      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-004                                      860.75                  48,336.87
                                                      Voided on 02/23/2017
 02/23/17     110      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-004                                      -860.75                 49,197.62
                                                      Voided: check issued on
                                                      02/20/2017
 02/23/17     111      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-000                                      852.50                  48,345.12
 02/23/17     112      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3220-000                                        8.25                  48,336.87
 02/28/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       64.74                  48,272.13
                                                      Fee
 03/10/17              Mondry Hardware Store          Acct #2; Payment #25; Court                                 1,933.28                                        50,205.41
                                                      Order 12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #25                  1110-000
                                                                                $1,933.28
 03/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       73.41                  50,132.00
                                                      Fees
 04/10/17              Mondry Hardware Store          Acct #2, Payment 26; Court Order      1110-000              1,933.28                                        52,065.28
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #26                  1110-000
                                                                                $1,933.28
 04/28/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       68.87                  51,996.41
                                                      Fees
 05/11/17              Mondry Hardware Store          Acct #2, Payment 27; Court Order      1110-000              1,933.28                                        53,929.69
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #27                  1110-000
                                                                                $1,933.28
 05/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       84.02                  53,845.67
                                                      Fees
 06/13/17              Mondry Hardware Store          Acct #2, Payment 28; Court Order                            1,933.28                                        55,778.95
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #28                  1110-000
                                                                                $1,933.28
 06/30/17              MRO                            Deposit receipt adjustment            1129-000              1,933.28                                        57,712.23
 06/30/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       78.93                  57,633.30
                                                      Fees
 06/30/17              MRO                            Reverse deposit receipt               1129-000          -1,933.28                                           55,700.02
                                                      adjustment
 07/14/17              Mondry Hardware Store          Acct #2, Payment 29; Court Order      1110-000              1,933.28                                        57,633.30
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #29                  1110-000
                                                                                $1,933.28
 07/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                       78.46                  57,554.84
                                                      Fees

                                                                                      Page Subtotals:       $11,599.68              $1,380.05

                    10-55238-tjt            Doc 253     Filed 07/14/20               Entered 07/14/20 12:02:35                       Page 8 of 16
{ } Asset Reference(s)                                                                                                       ! - transaction has not been cleared
                                                              Form 2
                                                                                                                                                          Page: 6
                                              Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                       Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                               Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                         Account #:                          ******9266 Checking Account
For Period Ending: 07/10/2020                                             Blanket Bond (per case limit): $2,000,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                         3                                         4                               5                       6                        7

  Trans.    Check or         Paid To / Received From        Description of Transaction            Uniform       Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code       $                        $

 08/08/17              Mondry Hardware Store             Acct #2, Payment 30; Court Order        1110-000              1,933.28                                         59,488.12
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #30                    1110-000
                                                                                   $1,933.28
 08/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                        93.10                  59,395.02
                                                         Fees
 09/07/17              Mondry Hardware Store             Acct #2, Payment 31; Court Order        1110-000              1,933.28                                         61,328.30
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #31                    1110-000
                                                                                   $1,933.28
 09/29/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                        84.52                  61,243.78
                                                         Fees
 10/13/17              Mondry Hardware Store             Acct #2, Payment 32; Court Order        1110-000              1,933.28                                         63,177.06
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #32                    1110-000
                                                                                   $1,933.28
 10/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                        95.25                  63,081.81
                                                         Fees
 11/13/17              Mondry Hardware Store             Acct #2, Payment 33; Court Order        1110-000              1,933.28                                         65,015.09
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #33                    1110-000
                                                                                   $1,933.28
 11/27/17     113      Treasurer, City of Detroit        Interim distribution per court order                                                  3,445.30                 61,569.79
                                                         entered 11/21/17 [docket no. 229]
                                                         Stopped on 04/05/2018
                       CITY OF DETROIT                   Payment per court order entered         4800-005
                                                         11/21/17 [docket no. 229] - Interim
                                                         Distribution
                                                                                   $1,211.78
                       CITY OF DETROIT                                             $1,310.30     4800-005
                       CITY OF DETROIT                                                 $923.22   4800-005
 11/27/17              City of Detroit                   Cashier's check requested -                                                           3,445.30                 58,124.49
                                                         Interim distribution per court order
                                                         entered 11/21/17 [docket no. 229]
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                   $1,211.78
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                   $1,310.30
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                       $923.22
 11/28/17     114      Michigan Department of Treasury   Interim distribution per court order    4800-000                                  30,045.22                    28,079.27
                                                         entered 11/21/17 [docket no. 229]
 11/28/17     115      IRS                               Interim distribution per court order    4300-000                                  14,083.35                    13,995.92
                                                         entered 11/21/17 [docket no. 229]
 11/29/17     116      Homer McClarty                    Order Granting First Interim Fee        2100-000                                      2,428.23                 11,567.69
                                                         Application of Trustee entered
                                                         11/29/17 [docket no. 238]

                                                                                            Page Subtotals:       $7,733.12             $53,720.27

                    10-55238-tjt             Doc 253       Filed 07/14/20                 Entered 07/14/20 12:02:35                       Page 9 of 16
{ } Asset Reference(s)                                                                                                            ! - transaction has not been cleared
                                                              Form 2
                                                                                                                                                         Page: 7
                                              Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                      Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                              Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                        Account #:                          ******9266 Checking Account
For Period Ending: 07/10/2020                                            Blanket Bond (per case limit): $2,000,000.00
                                                                         Separate Bond (if applicable): N/A

    1          2                        3                                         4                               5                       6                        7

  Trans.    Check or       Paid To / Received From         Description of Transaction            Uniform       Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                             Tran. Code       $                        $

 11/29/17     117      Richard A. Pallas PC             Order Granting First Interim Fee        3410-000                                      1,220.00                 10,347.69
                                                        Application of Accountant for
                                                        Trustee fees entered 11/29/17
                                                        [docket no. 239]
 11/29/17     118      Richard A. Pallas PC             Order Granting First Interim Fee        3420-000                                        58.00                  10,289.69
                                                        Application of Accountant for
                                                        Trustee expenses entered
                                                        11/29/17 [docket no. 239]
 11/30/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                        91.22                  10,198.47
                                                        Fees
 12/13/17     119      Insurance Partners Agency Inc.   Bond premium                            2300-000                                        76.26                  10,122.21
 12/29/17              Rabobank, N.A.                   Bank and Technology Services            2600-000                                        35.94                  10,086.27
                                                        Fees
 01/02/18              Mondry Hardware Store            Acct #2, Payment 34; Court Order        1110-000              1,933.28                                         12,019.55
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #34                    1110-000
                                                                                  $1,933.28
 01/16/18     {13}     True Value Company               Payment Customer 1289483 Store          1129-000              3,965.36                                         15,984.91
                                                        2509 12/31/17 Note Installment
                                                        with interest
 01/30/18              Mondry Hardware Store            Acct #2, Payment 35; Court Order        1110-000              1,933.28                                         17,918.19
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #35                    1110-000
                                                                                  $1,933.28
 01/31/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                        26.57                  17,891.62
                                                        Fees
 02/27/18              Mondry Hardware Store            Acct #2, Payment 36; Court Order        1110-000              1,933.28                                         19,824.90
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #36                    1110-000
                                                                                  $1,933.28
 02/28/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                        28.64                  19,796.26
                                                        Fees
 03/06/18              State of Michigan                Refund of overpayment from State        4800-000                                 -21,124.28                    40,920.54
                                                        of Michigan on secured claim
                                                        distribution
 03/15/18              Mondry Hardware Store            Acct #2, Payment 37; Court Order        1110-000              1,933.28                                         42,853.82
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #37                    1110-000
                                                                                  $1,933.28
 03/30/18              Rabobank, N.A.                   Bank and Technology Services            2600-000                                        57.00                  42,796.82
                                                        Fees
 04/05/18     113      Treasurer, City of Detroit       Interim distribution per court order                                              -3,445.30                    46,242.12
                                                        entered 11/21/17 [docket no. 229]
                                                        Stopped: check issued on
                                                        11/27/2017
                       CITY OF DETROIT                  Payment per court order entered         4800-005
                                                        11/21/17 [docket no. 229] - Interim
                                                        Distribution
                                                                                  $1,211.78
                       CITY OF DETROIT                                            $1,310.30     4800-005
                       CITY OF DETROIT                                                $923.22   4800-005
 04/05/18     120      Treasurer, City of Detroit       Payment per court order entered                                                       3,445.30                 42,796.82
                                                        11/21/17 [docket no. 229]

                                                                                           Page Subtotals:      $11,698.48            -$19,530.65
                    10-55238-tjt            Doc 253      Filed 07/14/20                 Entered 07/14/20 12:02:35                       Page 10 of 16
{ } Asset Reference(s)                                                                                                           ! - transaction has not been cleared
                                                             Form 2
                                                                                                                                                  Page: 8
                                             Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                  Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                          Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                    Account #:                          ******9266 Checking Account
For Period Ending: 07/10/2020                                        Blanket Bond (per case limit): $2,000,000.00
                                                                     Separate Bond (if applicable): N/A

    1          2                        3                                    4                                5                       6                     7

  Trans.    Check or      Paid To / Received From        Description of Transaction         Uniform        Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code        $                        $

                       CITY OF DETROIT                                       $1,211.78      4800-000
                       CITY OF DETROIT                                       $1,310.30      4800-000
                       CITY OF DETROIT                                           $923.22    4800-000
 04/10/18              Mondry Hardware Store          Acct #2, Payment 38; Court Order                            1,933.28                                      44,730.10
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #38                  1110-000
                                                                             $1,933.28
 04/30/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      65.86                 44,664.24
                                                      Fees
 05/03/18              UNITED STATES TREASURY         Refund of overpayment from the        4300-000                                  -4,061.65                 48,725.89
                                                      IRS
 05/03/18              United States Treasury         Refund of overpayment from the        4300-000                                  -7,292.30                 56,018.19
                                                      IRS
 05/07/18              Mondry Hardware Store          Acct #2, Payment 39; Court Order                            1,933.28                                      57,951.47
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #39                  1110-000
                                                                             $1,933.28
 05/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      89.06                 57,862.41
                                                      Fees
 06/18/18              Mondry Hardware Store          Acct #2, Payment 40; Court Order                            1,933.28                                      59,795.69
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #40                  1110-000
                                                                             $1,933.28
 06/29/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      81.37                 59,714.32
                                                      Fees
 07/23/18              Mondry Hardware Store          Acct #2, Payment 41; Court Order                            1,933.28                                      61,647.60
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #41                  1110-000
                                                                             $1,933.28
 07/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      92.26                 61,555.34
                                                      Fees
 08/13/18              Mondry Hardware Store          Acct #2, Payment 42; Court Order                            1,933.28                                      63,488.62
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #42                  1110-000
                                                                             $1,933.28
 08/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      93.06                 63,395.56
                                                      Fees
 09/10/18              Mondry Hardware Store          Acct #2, Payment 43; Court Order                            1,933.28                                      65,328.84
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #43                  1110-000
                                                                             $1,933.28
 09/28/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      49.53                 65,279.31
                                                      Fees
 10/11/18              Mondry Hardware Store          Acct #2, Payment 44; Court Order                            1,933.28                                      67,212.59
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #44                  1110-000
                                                                             $1,933.28
 10/31/18              Rabobank, N.A.                 Bank and Technology Services          2600-000                                      60.02                 67,152.57
                                                      Fees

                                                                                       Page Subtotals:      $13,532.96            -$10,822.79
                    10-55238-tjt            Doc 253    Filed 07/14/20              Entered 07/14/20 12:02:35                        Page 11 of 16
{ } Asset Reference(s)                                                                                                       ! - transaction has not been cleared
                                                                   Form 2
                                                                                                                                                            Page: 9
                                                   Cash Receipts And Disbursements Record
Case No.:                  10-55238-TJT                                       Trustee Name:                        Homer McClarty (420370)
Case Name:                 Mondry, Louis Martin                               Bank Name:                           Mechanics Bank
Taxpayer ID #:             **-***2627                                         Account #:                           ******9266 Checking Account
For Period Ending: 07/10/2020                                                 Blanket Bond (per case limit): $2,000,000.00
                                                                              Separate Bond (if applicable): N/A

    1          2                            3                                         4                                 5                       6                     7

  Trans.    Check or          Paid To / Received From           Description of Transaction           Uniform         Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                                 Tran. Code         $                        $

 11/19/18                  Mondry Hardware Store             Acct #2, Payment 45; Court Order                               1,933.28                                      69,085.85
                                                             12/19/14 Docket # 201
              {2}                                            Acct #2; Payment #45                    1110-000
                                                                                      $1,933.28
 11/30/18                  Rabobank, N.A.                    Bank and Technology Services            2600-000                                       55.72                 69,030.13
                                                             Fees
 12/11/18     121          Insurance Partners Agency Inc.    Bond premium for 11/01/18 -             2300-000                                       21.75                 69,008.38
                                                             10/31/19
 12/13/18                  Mondry Hardware Store             Acct #2, Payment 46; Court Order                               1,933.28                                      70,941.66
                                                             12/19/14 Docket # 201
              {2}                                            Acct #2; Payment #46                    1110-000
                                                                                      $1,933.28
 01/08/19     {13}         True Value Compnay LLC            Payment on Installment Loan plus        1129-000               3,869.38                                      74,811.04
                                                             interest
 01/18/19                  Mondry Hardware Store             LAND CONTRACT PAYMENT                   1110-000               1,933.28                                      76,744.32
              {2}                                            Acct #2; Payment #47                    1110-000
                                                                                      $1,933.28
 02/05/19                  Mondry Hardware Store             Land contract payment                   1110-000               1,933.28                                      78,677.60
              {2}                                            Acct #2; Payment #48                    1110-000
                                                                                      $1,933.28
 03/12/19                  Mondry Hardware Store             Land Contract payment                   1110-000               1,933.28                                      80,610.88
              {2}                                            Acct #2; Payment #49                    1110-000
                                                                                      $1,933.28
 04/19/19                  Mondry Hardware Store             Land contract payment                   1110-000               1,933.28                                      82,544.16
              {2}                                            Acct #2; Payment #50                    1110-000
                                                                                      $1,933.28
 05/08/19                  Transfer Debit to Metropolitan    Transition Debit to Metropolitan        9999-000                                   82,544.16                      0.00
                           Commercial Bank acct ******0799   Commercial Bank acct
                                                             XXXXXX0799


              Account
                                   Balance Forward                                    0.00
                     55                         Deposits                      122,497.83              21                     Checks                            66,657.44
                       0           Interest Postings                                  0.00            49          Adjustments Out                                5,801.46
                                                Subtotal                      122,497.83               1            Transfers Out                              82,544.16
                       2             Adjustments In                                   0.00                                     Total                          155,003.06
                       0                Transfers In                                  0.00
                                                   Total                      122,497.83


                                                                                                Page Subtotals:               $0.00                 $0.00




                    10-55238-tjt                 Doc 253      Filed 07/14/20                 Entered 07/14/20 12:02:35                        Page 12 of 16
{ } Asset Reference(s)                                                                                                                 ! - transaction has not been cleared
                                                             Form 2
                                                                                                                                                        Page: 10
                                             Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                       Trustee Name:                     Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                               Bank Name:                        Metropolitan Commercial Bank
Taxpayer ID #:         **-***2627                                         Account #:                        ******0799 Checking Account
For Period Ending: 07/10/2020                                             Blanket Bond (per case limit): $2,000,000.00
                                                                          Separate Bond (if applicable): N/A

    1          2                       3                                          4                              5                       6                     7

  Trans.    Check or         Paid To / Received From        Description of Transaction          Uniform       Deposit              Disbursement          Account Balance
   Date      Ref. #                                                                            Tran. Code       $                        $

 05/08/19              Transfer Credit from Rabobank,    Transition Credit from Rabobank,      9999-000          82,544.16                                         82,544.16
                       N.A. acct ******9266              N.A. acct XXXXXX9266
 05/13/19              Mondry Hardware Store             land contract payment                 1110-000              1,933.28                                      84,477.44
              {2}                                        Acct #2; Payment #51                  1110-000
                                                                                  $1,933.28
 06/17/19              Mondry Hardware Store             Land Contract Payment                 1110-000              1,933.28                                      86,410.72
              {2}                                        Acct #2; Payment #52                  1110-000
                                                                                  $1,933.28
 06/20/19    1000      TREASURER, CITY OF                Payment per Order Authorizing         5800-005                                      1,241.17              85,169.55
                       DETROIT                           Interim Distribution entered 6/4/19
                                                         [docket no. 245]
                                                         Stopped on 01/31/2020
 06/20/19    1001      Michigan Department of Treasury   Payment per Order Authorizing         5800-000                                      6,426.75              78,742.80
                                                         Interim Distribution entered 6/4/19
                                                         [docket no. 245]
 06/21/19    1002      IRS                               Payment per Order Authorizing         5800-000                                  49,161.28                 29,581.52
                                                         Interim Distribution entered 6/4/19
                                                         [docket no. 245]
 07/10/19              Mondry Hardware Store             Land Contract                         1110-000              1,933.28                                      31,514.80
              {2}                                        Acct #2; Payment #53                  1110-000
                                                                                  $1,933.28
 08/12/19              Mondry Hardware Store             Land Contract payment                 1110-000              1,933.28                                      33,448.08
              {2}                                        Acct #2; Payment #54                  1110-000
                                                                                  $1,933.28
 09/16/19              Mondry Hardware Store             Land Contract payment                 1110-000              1,933.28                                      35,381.36
              {2}                                        Acct #2; Payment #55                  1110-000
                                                                                  $1,933.28
 10/15/19              Mondry Hardware Store             Land contract Payment                 1110-000              1,933.28                                      37,314.64
              {2}                                        Acct #2; Payment #58                  1110-000
                                                                                  $1,933.28
 11/14/19              Mondry Hardware Store             Land Contract payment                 1110-000              1,933.28                                      39,247.92
              {2}                                        Acct #2; Payment #56                  1110-000
                                                                                  $1,933.28
 12/09/19    1003      Insurance Partners                Blanket bond                          2300-000                                        13.84               39,234.08
 12/16/19              Mondry Hardware Store             Land Contract                         1110-000              1,933.28                                      41,167.36
              {2}                                        Acct #2; Payment #57                  1110-000
                                                                                  $1,933.28
 01/13/20              Mondry Hardware Store             Land Contract Payment                 1110-000              1,933.28                                      43,100.64
              {2}                                        Acct #2; Payment #59                  1110-000
                                                                                  $1,933.28
 01/31/20    1000      TREASURER, CITY OF                Payment per Order Authorizing         5800-005                                  -1,241.17                 44,341.81
                       DETROIT                           Interim Distribution entered 6/4/19
                                                         [docket no. 245]
                                                         Stopped: check issued on
                                                         06/20/2019
 01/31/20    1004      Clerk U S Bankruptcy Court        VOID -- PAID ACH TO COURT --          5800-001                                      1,241.17              43,100.64
                                                         Unclaimed Dividends

                                                                                          Page Subtotals:      $99,943.68             $56,843.04

                    10-55238-tjt            Doc 253       Filed 07/14/20                Entered 07/14/20 12:02:35                      Page 13 of 16
{ } Asset Reference(s)                                                                                                          ! - transaction has not been cleared
                                                                 Form 2
                                                                                                                                                       Page: 11
                                                 Cash Receipts And Disbursements Record
Case No.:                  10-55238-TJT                                    Trustee Name:                      Homer McClarty (420370)
Case Name:                 Mondry, Louis Martin                            Bank Name:                         Metropolitan Commercial Bank
Taxpayer ID #:             **-***2627                                      Account #:                         ******0799 Checking Account
For Period Ending: 07/10/2020                                              Blanket Bond (per case limit): $2,000,000.00
                                                                           Separate Bond (if applicable): N/A

    1          2                          3                                        4                               5                       6                   7

  Trans.    Check or          Paid To / Received From        Description of Transaction          Uniform        Deposit              Disbursement       Account Balance
   Date      Ref. #                                                                             Tran. Code        $                        $

 02/11/20                  Mondry Hardware Store          Land Contract payment                 1110-000               1,933.28                                    45,033.92
              {2}                                         Acct #2; Payment #60                  1110-000
                                                                                   $1,933.28
 03/31/20                  Metropolitan Commercial Bank   Bank and Technology Services          2600-000                                       35.98               44,997.94
                                                          Fees
 04/09/20     {13}         True Value Company LLC         Interest on Installment Note due to   1129-000                119.84                                     45,117.78
                                                          delayed payment
 04/30/20                  Metropolitan Commercial Bank   Bank and Technology Services          2600-000                                       72.05               45,045.73
                                                          Fees
 05/29/20                  Metropolitan Commercial Bank   Bank and Technology Services          2600-000                                       69.59               44,976.14
                                                          Fees
 06/30/20                  Metropolitan Commercial Bank   Bank and Technology Services          2600-000                                       76.67               44,899.47
                                                          Fees


              Account
                                  Balance Forward                                  0.00
                     11                       Deposits                       19,452.64             5                    Checks                            56,843.04
                       0           Interest Postings                               0.00            4         Adjustments Out                                  254.29
                                              Subtotal                       19,452.64             0           Transfers Out                                      0.00
                       0             Adjustments In                                0.00                                   Total                           57,097.33
                       1                Transfers In                         82,544.16
                                                 Total                     101,996.80


                                                                                           Page Subtotals:        $2,053.12                $254.29




                    10-55238-tjt               Doc 253     Filed 07/14/20                 Entered 07/14/20 12:02:35                      Page 14 of 16
{ } Asset Reference(s)                                                                                                            ! - transaction has not been cleared
                                                       Form 2
                                                                                                                              Page: 12
                                       Cash Receipts And Disbursements Record
Case No.:           10-55238-TJT                               Trustee Name:                   Homer McClarty (420370)
Case Name:          Mondry, Louis Martin                       Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:      **-***2627                                 Account #:                      ******0799 Checking Account
For Period Ending: 07/10/2020                                  Blanket Bond (per case limit): $2,000,000.00
                                                               Separate Bond (if applicable): N/A

                                       Net Receipts:            $141,950.47
                           Plus Gross Adjustments:                    $0.00
                         Less Payments to Debtor:                     $0.00
                 Less Other Noncompensable Items:                     $0.00

                                         Net Estate:            $141,950.47




                                                                                                  NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******9266 Checking Account                     $122,497.83         $39,953.67                  $0.00

                                 ******0799 Checking Account                      $19,452.64               $57,097.33         $44,899.47

                                                                                 $141,950.47              $97,051.00          $44,899.47




                 10-55238-tjt          Doc 253         Filed 07/14/20       Entered 07/14/20 12:02:35               Page 15 of 16
       Printed:   07/13/2020 9.49 PM                                                                                                                           Page: 1



                                                                  Claims Distribution - Mon, 07-13-2020
                                                                              Trustee: Homer McClarty



                                Case Number:          10-55238                     Case Name:             LOUIS MARTIN MONDRY


                                Petition Date:    05/06/2010                       Judge:                 Thomas J. Tucker



                                                                                                                                            Total
Claim #    Claimant                                       Class    Priority      Allowed           Paid        Balance       Interest   Proposed          %     Remaining Funds
  4U       TREASURER, CITY OF DETROIT                      U           610      $1,092.83         $0.00       $1,092.83        $0.00      $184.26    16.86 %             $44,715.21

  5        Vanda, LLC                                      U           610     $19,647.45         $0.00      $19,647.45        $0.00     $3,312.77   16.86 %             $41,402.44
           Midland Funding, LLC by American InfoSource
  6                                                        U           610     $16,996.41         $0.00      $16,996.41        $0.00     $2,865.78   16.86 %             $38,536.66
           LP
  7        Vanda, LLC                                      U           610      $8,111.43         $0.00       $8,111.43        $0.00     $1,367.67   16.86 %             $37,168.99

  8        Portfolio Recovery Associates, LLC              U           610      $7,743.39         $0.00       $7,743.39        $0.00     $1,305.62   16.86 %             $35,863.37

  10       Extra Credit Union                              U           610     $25,706.05         $0.00      $25,706.05        $0.00     $4,334.32   16.86 %             $31,529.05

  11       American Express Bank FSB                       U           610      $8,390.87         $0.00       $8,390.87        $0.00     $1,414.79   16.86 %             $30,114.26

  12       East Bay Funding, LLC                           U           610     $12,510.94         $0.00      $12,510.94        $0.00     $2,109.48   16.86 %             $28,004.78

 15 -2     Michigan Department of Treasury                 U           610       $721.59          $0.00         $721.59        $0.00      $121.67    16.86 %             $27,883.11

  16       Vanda, LLC                                      U           610      $2,013.89         $0.00       $2,013.89        $0.00      $339.56    16.86 %             $27,543.55

  17       PRA Receivables Management LLC                  U           610      $3,266.93         $0.00       $3,266.93        $0.00      $550.84    16.86 %             $26,992.71

  18       East Bay Funding, LLC                           U           610     $15,869.93         $0.00      $15,869.93        $0.00     $2,675.84   16.86 %             $24,316.87

  19       GE Money Bank                                   U           610      $7,452.06         $0.00       $7,452.06        $0.00     $1,256.50   16.86 %             $23,060.37

20U-3      IRS                                             U           610     $12,815.93         $0.00      $12,815.93        $0.00     $2,160.90   16.86 %             $20,899.47


                                                                   Totals:    $142,339.70         $0.00     $142,339.70        $0.00    $24,000.00
                                       10-55238-tjt      Doc 253     Filed 07/14/20         Entered 07/14/20 12:02:35          Page 16 of 16
